Appeal from D. C. W. D. N. C. Further consideration of question of jurisdiction in this .case postponed to hearing of case on the merits. Case consolidated with No. 498 [infra] for oral argument One hour allotted for oral argument for appellees in No. 498 and a similar amount of time allotted to all other parties in both cases. Cases set for oral argument immediately following No. 349 [certiorari granted, infra]. Motion of appellants as to scheduling oral argument and apportionment of time denied.